Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 1 of 10 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

UNITED STATES DISTRICT COURT sy E C E IV E D

FOR THE NORTHERN DISTRICT OF ILLINOIS
OCT 12 2020 =

 

 

 

 

Yo cpnaiptla Corea ) THOMAS G. BRUTON
ee Gt ~ ) CLERK, U.S. DISTRICT COURT
EuaraES), )  1:20-cv-06254
V Judge Robert W. Gettleman
bai sree \ at Ge cag ) Magistrate Judge Jeffrey T. Gilbert
)
eae pibea|
)
Defendant(s). )

COMPLAINT OF EMPLOYMENT DISCRIMINATION

1. This is an action for employment discrimination.

 

 

 

 

2. The plaintiff is Ae So Sa ln Green of the
Siar

county of. (C ‘x Ne in the state of ___ Lo] [mois

3. The defendant is_| \wiv2« i wT ot Clee casS> [Hex bf , whose

street address is SZ “tS Meelaad Aye.

(city) ( tie aa <> (county) ( OO IL (state) oe (ZIP)_( ,OG3 7

(Defendant’s telephone number) (_/73)-_ JOR- |ODO

 

4. The plaintiff sought employment or was employed by the defendant at (street address)

SB4__S. Mares bel Pion os (city) Chi cag
(county) Code (state) Tet (ZIP code)_( 20( 2 ¢ 7

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev, 06/27/2016
5. The plaintiff [check one box]
(a) OO was denied employment by the defendant.
(b) i was hired and is still employed by the defendant.
(c) 0 was employed but is no longer employed by the defendant.
6. The defendant discriminated against the ¢ plaintiff on or about, or beginning on or about,
(month) Junge (day)_2. 7S (year) dal 4.
71 (Choose paragraph 7.1 or 7.2, do not complete both.)
(a) The defendant is not a federal governmental agency, and the plaintiff
[check one box] Bihas Chas not filed a charge or charges against the defendant
asserting the acts of discrimination indicated in this complaint with any of the
following government agencies:
(i) Hihe United States Equal emp eyment Opportunity Commission, on or about
(month) Ve hrety_ (day) Br (year) 2H .
(ii) 1 the Illinois Department of Human Rights, on or about
(month) (day) (year)
(b) Ifcharges were filed with an agency indicated above, a copy of the charge is
attached. By, Yes, O No, but plaintiff will file a copy of the charge within 14 days.
It is the policy of both the Equal Employment Opportunity Commission and the Illinois
Department of Human Rights to cross-file with the other agency all charges received. The
plaintiff has no reason to believe that this policy was not followed in this case.
7.2 The defendant is a federal governmental agency, and
(a) __ the plaintiff previously filed a Complaint of Employment Discrimination with the
[If you need additional space for ANY section, please attach an additional sheet and reference that section.)
Rev. 06/27/2016

Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 2 of 10 PagelD #:2

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

2
Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 3 of 10 PagelD #:3

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

defendant asserting the acts of discrimination indicated in this court complaint.

O Yes (month) (day) (year)

 

O No, did not file Complaint of Employment Discrimination
(b) —‘ The plaintiff received a Final Agency Decision on (month)
(day)_______—(year)
(c) Attached is a copy of the
(i) Complaint of Employment Discrimination,
O Yes O No, but a copy will be filed within 14 days.
(ii) Final Agency Decision

O Yes NO, but a copy will be filed within 14 days.

8. (Complete paragraph 8 only if defendant is not a federal governmental agency.)
(a) O the United States Equal Employment Opportunity Commission has not
issued a Notice of Right to Sue.
ow the United States Equal Employment Opportunity Commission has issued
a Notice of Right to Sue, which was received by the plaintiff on

(month) Pug AY (day) 14 (year) QORD_acopy of which

Notice is attached to this complaint.

9. The defendant discriminated against the plaintiff because of the plaintiff's [check only
those that apply]:
(a) O Age (Age Discrimination Employment Act).

(b) O Color (Title VI of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

[if you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016

3
Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 4 of 10 PagelD #:4

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

(c) ol Disability (Americans with Disabilities Act or Rehabilitation Act)

(d) O National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).
(ec) O Race (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

(f) O Religion (Title VII of the Civil Rights Act of 1964)

(g) 0 Sex (Title VII of the Civil Rights Act of 1964)

10. If the defendant is a state, county, municipal (city, town or village) or other local
governmental agency, plaintiff further alleges discrimination on the basis of race, color, or

national origin (42 U.S.C. § 1983).

11, Jurisdiction over the statutory violation alleged is conferred as follows: for Title VII
claims by 28 U.S.C.§1331, 28 U.S.C.§1343(a)(3), and 42 U.S.C.§2000e-5(f)(3); for 42
U.S.C.§1981 and §1983 by 42 U.S.C.§1988; for the ADA by 42 U.S.C.§12117; for the

Rehabilitation Act, 29 U.S.C. § 791; and for the ADEA, 29 U.S.C. § 626(c).

12. The defendant [check only those that apply]
(a) () failed to hire the plaintiff.

(b) 0 terminated the plaintiff's employment.
(c) C1 failed to promote the plaintiff.
apg failed to reasonably accommodate the plaintiff's religion.

yp to reasonably accommodate the plaintiff's disabilities.

“(pe failed to stop harassment;

(g) O retaliated pgainst the plaintiff because the . Pjaintiff gid sqmett ething to assert rights

protecte aws 1 din paragra

(h) 0 other (specify):

 

{if you need additional space for ANY section, please attach an additional sheet and reference that section.]

Rev. 06/27/2016
4
13.

14.

15.

16.

Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 5 of 10 PagelD #:5

[lf you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

 

The facts supporting the plaintiff's claim of discrimination are as follows:

ne or —ffaN PAI wh ‘ i
C ‘ bi \es 7

 

[AGE DISCRIMINATION ONLY] Defendant knowingly, intentionally, and willfully
discriminated against the plaintiff.

The plaintiff demands that the case be tried by ajury.O Yes M No

THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
[check only those that apply]

(a) O Direct the defendant to hire the plaintiff.

(b) Oj Direct the defendant to re-employ the plaintiff.

(c) O Direct the defendant to promote the plaintiff.

(d) O Direct the defendant to reasonably accommodate the plaintiff's religion.

{e) O Direct the defendant to reasonably accommodate the plaintiff’s disabilities.

(f) i Direct the defendant to (specify): ( o2/ ¢ ac\< Le \a va pde
eyMainons) cut lr 4 And Aamnagys .

 

[If you need additional space for ANY section, please attach an additlonal sheet and reference that section.]

Rev. 06/27/2016

5
Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 6 of 10 PagelD #:6

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

(g) ¥ If available, grant the plaintiff appropriate injunctive relief, lost wages,
liquidated/double damages, front pay, compensatory damages, punitive
damages, prejudgment interest, post-judgment interest, and costs, including
reasonable attorney fees and expert witness fees.

(h) Yh Grant such other relief as the Court may find appropriate.

    

iff’'s signattire)

ase SY alr Crean
(Plaintiff's nante)

( O40 Ss. arger Ave EE IROG

(Plaintiff's street address}

 

(City) Cscaga (State) LL 037
(Plaintiff's telephone number) 73)- 24\-4 AO 4

Date: LO “| oo ZORRO

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.}

Rev, 06/27/2016

6
Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 7 of 10 PagelD #:7

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Kgmucylles) Charge

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act a FEPA
Statement and other information before completing this form.
[X] EEoc 440-2020-00527

 

 

ILLINOIS DEPARTMENT OF HUMAN RIGHTS and EEOC

State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth

MISS YASRIYYAH GREEN (773) 301-8544

 

 

 

Street Address City, State and ZIP Cade

6040 SOUTH HARPER AVE, 1206, CHICAGO, IL 60637

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That | Believe Discriminated Against Me or Others. (/f more than two, fist under PARTICULARS below.)

 

 

 

 

Name No. Employees, Members Phone No.
UNIVERSITY OF CHICAGO HOSPITAL (773) 702-1000
Street Address City, State and ZiP Code

5841 SOUTH MARYLAND AVE, CHICAGO, IL 60637

 

 

 

 

 

Name No. Employees, Members Phone No.
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest
C] RACE [| COLOR [J SEX | RELIGION [| NATIONAL ORIGIN 06-01-2019 02-04-2020
[] RETALIATION AGE DISABILITY [] GENETIC INFORMATION
[J OTHER (Specify) [x] CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):
| was hired by Respondent in or around September 2013. My current position is Patient Procedural
Scheduler. During my employment, | informed Respondent of my disability and requested an
accommodation which was not provided. When ! returned to work in December 2019, | have been
ara .

| believe 1 have been discriminated against because of my disability, in violation the Americans with
Disabilities Act of 1990, as amended.

 

 

{ want this charge filed with both the EEOC and the State or lacal Agency, | NOTARY - When necessary for State and Local Agency Requirements
if any. | will advise the agencies if | change my address or phone number
and | will cooperate fully with them in the processing of my charge in

 

accordance with their procedures. | swear or affirm that | have read the above charge and that it

 

 

| declare under penalty of perjury that the above is true and correct. is true to the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

Digitally signed by Yasriyyah Green on 02-04-2020 04:49 SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
PM EST (month, day, year

 

 

 
Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 8 of 10 PagelD #:8

CP Enclosure with EEOC Form 5 (11/09)

PRIVACY ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to
request personal data and its uses are:

1. FoRM NuMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).

2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise
reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.

4, Routine Uses. This form is used to provide facts that may establish the existence
of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT GIVING INFORMATION. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge, EEOC will ordinarily not
act on the complaint. Charges under Title Vil, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unsworn
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarified or amplified later by amendment. It is not
mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter, Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise, we
will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if
retaliation is taken against you or others who oppose discrimination or cooperate in
any investigation or lawsuit concerning this charge. Under Section 704(a) of Title VII,
Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, itis
unlawful for an emp/oyerto discriminate against present or former employees or job
applicants, for an emp/oyment agency to discriminate against anyone, or for a union
to discriminate against its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have made a
charge, testified, assisted, or participated in any manner in an investigation,
Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 9 of 10 PagelD #:9

proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or
enjoyment of, rights under the Act.
Case: 1:20-cv-06254 Document #: 1 Filed: 10/12/20 Page 10 of 10 PagelD #:10
EEOC Form 164 (31/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Yasriyyah Green From: Chicago District Office
6040 south Harper Ave, # 1206 230 S$. Dearborn
Chicago, IL 60637 Suite 1866

Chicago, IL 60604

 

= On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Sergio Maldonado,
440-2020-00527 Investigator (312) 872-9729

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UO HOODOO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form. )

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behaif of the Commission

Julianne Bowman/msd 08/14/2020

 

Enclosures(s '
‘s) Julianne Bowman, (Date Mailed)

District Director
cc: UNIVERSITY OF CHICAGO MEDICAL CENTER
Jeffrey Piell, Esq.
Quarles & Brady LLP
300 N. LaSalle Street, Suite 4000
Chicago, IL 60637
